
	

113 HJ 32 IH: Proposing an amendment to the Constitution of the United States giving Congress power to regulate campaign contributions for Federal elections.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Schrader
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States giving Congress power to regulate campaign contributions
		  for Federal elections.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The Congress shall have power to prohibit,
				limit, and otherwise regulate the contribution of funds or donation of in-kind
				equivalents to candidates standing for election to a Federal office in the
				United States and to prohibit, limit, and otherwise regulate the expenditure of
				funds or donation of in-kind equivalents used to support or purchase media
				advertisements intended to influence the outcome of an election for Federal
				office in the United States.
						Whenever Congress should exercise such power, it must
				apply equally and uniformly to all individual persons recognized as citizens of
				the United States.
						Whenever Congress should exercise such power on
				associations of citizens of the United States, it must apply equally and
				uniformly to all associations of citizens of the United States.
						2.Each of the several States shall have power
				to prohibit, limit, and otherwise regulate the contribution of funds or
				donation of in-kind equivalents to candidates standing for election to public
				office in the State and to prohibit, limit, and otherwise regulate expenditure
				of funds or donation of in-kind equivalents used to support or purchase media
				advertisements intended to influence the outcome of an election for public
				office or plebiscite in the State.
						Whenever a State should exercise such power, it must
				apply equally and uniformly to all individual persons recognized as citizens of
				the State.
						Whenever a State should exercise such power on
				associations of citizens of the State, it must apply equally and uniformly to
				all associations of citizens of the State.
						3.A person who is not a citizen of the United
				States, including an association of persons who are not citizens of the United
				States, a foreign government, or any person acting as an agent thereof, may not
				contribute funds or donate in-kind equivalents to candidates standing for
				election to public office in the United States or otherwise expend funds or
				donate in-kind equivalents in a manner intended to influence the outcome of an
				election for public office or plebiscite in the United States.
					4.The powers provided by this article are
				limited to the content neutral regulation of political contributions and
				political expenditures.
					5.Congress shall have the power to enforce
				this article by appropriate
				legislation.
					.
		
